Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (“Synergistic effect of nanotopography and bioactive ions on peri-implant bone response” International Journal of Nanomedicine, 1/27/2017, No. 12, pp. 925-934) in view of Whiteford et al. (USPGPub 2008/0020127) as evidenced by E1 (“Calcium titanate” Wikipedia, 2022, pp. 1-2).
Regarding claim 1, Su teaches coating a titanate coating (see XRD phase identification) on a titanium alloy substrate wherein the coating is crystalline and further contains calcium ions (abstract).  Su fails to teach wherein the coating comprises iodine ions.  However, Whiteford teaches that it is known to include iodine ions [0056][00257] in medical device coatings wherein the device further comprises titanates including calcium titanate specifically [0339][0344] because ions are known to affect the properties of chemical compounds present in the invention wherein antimicrobial activity is given as an example of a property [0257].   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the iodine ions of Whiteford in the invention of Su in order to control the antimicrobial activity and properties of the invention of Su.
Regarding claim 2, although not stated in Su or Whiteford, calcium titanate and it crystalline structure are known and defined in the art and meets the limitations of the current claims.  The inclusion of iodine into this system would not presumably prevent the structure of the prior art combinations from meeting the claim limitations as the added ions would presumably take up locations in the lattice in interstitial regions similar to the location of calcium ions.  Further the current claims state the ions were “adsorbed” between the layers.  However, adsorption is a process and the current claims are not process claims. It is noted that claim 1 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is 
Regarding claim 3, the ions of Whiteford can be chosen as anions or cations [0056][0092][0258].
Regarding claim 4, the teachings of Su in view of Whiteford are as shown above. Su in view of Whiteford fails to explicitly state the specific ratio of calcium ions and iodine ions to the overall mass of the product produced.  However, Su states that the inclusion of the calcium ions is related to “beneficial behavior of osteoblastic cells and bone response to Ti implants” (see Introduction) and as cited above Whiteford teaches that the ions provided may control factors such as antimicrobial activity.  Therefore in the absence of criticality of the specific ranges of calcium and iodine ions claimed in the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of calcium and iodine ions provided in order to control the reaction of osteoblastic cells and bone response to a given implant and to control the antimicrobial activity of the implant, respectively. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717